DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 09/27/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-26 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/074582, filed 09/28/2017, is acknowledged.
Priority claiming the benefit of US Provisional Application 62/447,051, filed 01/17/2017 and US Provisional Application 62/402,263, filed 09/30/2016, are acknowledged. 
Withdrawn Objections/Rejections
The objections of claim 1 is withdrawn in view of applicant’s arguments (on page 12) and/or amendments.
The claim rejections under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on page 12) and/or amendments.
Response to Arguments
Applicant’s arguments filed 09/27/2021 have been fully considered but are not persuasive for the following reasons.
system comprising: a medical tool configured to conduct at least one of an imaging, a diagnosis, and a treatment of a patient anatomy; a tool replica configured to be a physical representation of the medical tool; an anatomical model configured to be a physical representation of the patient anatomy; and a medical procedure controller configured to: during a pre-operative phase, generate planning data that represents position planning of a medical tool relative to the patient anatomy based on guidance of the tool replica relative to the anatomical model, and during an intra-operative phase, control guidance of the medical tool relative to the patient anatomy according to the planning data” for claim 1 and similarly for claims 12 with “an anatomical model configured to be a physical representation of the patient anatomy; a tool replica configured to be a physical representation of the medical tool; and a medical procedure controller in communication with the at least one of an imaging system, a tracking system, a robotic system, and an augmented reality system, the medical procedure controller configured to: during a pre-operative phase, generate planning data that represents position planning of a medical tool relative to a patient anatomy based on guidance of the tool replica relative to the anatomical model, and during an intra-operative phase, control guidance of the medical tool relative to the patient anatomy according to the planning data” and for claim 20, “providing an anatomical model as that is a physical representation of a patient anatomy; providing a medical tool configured to conduct at least one of an imaging, a diagnosis and a treatment of the patient anatomy; providing a tool replica that is a physical representation of the medical tool; during a pre-operative phase, generating planning data that represents position planning of a medical tool relative to the patient anatomy based on guidance of the tool replica relative to the anatomical model; and during an intra-operative phase, controlling guidance of the medical tool relative to the patient anatomy according to the planning data” which are changing the scopes of the claims and therefore necessitating new grounds of rejection. The examiner is considering new grounds of rejection with the introduction of new references.

In response, the examiner is considering new grounds of rejection with new references to address the new subject matter introduced by the amendments.
Applicant further argues (on pages 13-14) that Kostrzewski does not teach the amended limitations.
In response, the examiner is considering new grounds of rejection with new references to address the new subject matter introduced by the amendments.
Applicant further argues (on pages 14-15) that the dependent claims are allowable due to their dependencies from the independent claims as being amended.
In response, the examiner is considering new grounds of rejection with new references to address the new subject matter introduced by the amendments.
Therefore, the Applicant’s arguments are fully considered and found moot since they are directed to grounds of reference not anymore considered for rejecting the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
Claims 1-9, 12-17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaouk (USPN 20150093734 A1; Pub.Date 04/02/2015; Fil.Date 09/25/2014) in view of Kim (2015 For.Pat. KR 10-2015-0007517 A; Pub.Date 2015-01-21; Fil.Date 2013-07-11).
Regarding claim 1, Kaouk teaches an anatomical model medical system for executing an anatomical model medical procedure (Title and abstract and [0005] with a method applied with a system including a 3D physical model of a patient tissue with at least one surgical action which is recorded as pre-operative step for surgical planning and then the method is applied to the native tissue of the patient and monitored to adhere to the recorded planning protocol and with [0019]-[0020] wherein a surgical robot may be used for performing the surgical actions first during a training session for planning/pre-operative session with a recorded session and followed by an intraoperative session with the robot utilizing the recorded planned protocol in an automatic or semi-automatic performance of the surgical actions with the use of medical tools as in [0021]), the anatomical model medical system comprising:
a medical tool configured to conduct at least one of an imaging, a diagnosis, and a treatment of a patient anatomy ([0021] “measurement system could be used to capture the positions and/or motions of the user and/or tools during the performance of one or more surgical actions” as in [0026] the use of a scapel with “the position of at least a portion of a tool and/or a user may be detected and compared (optionally in real- or near-real-time) to a planned/expected position of a corresponding portion of a tool and/or a user at that planned surgical action of the planned surgical itinerary. As another example, a result of a performed surgical action (e.g., the length and/or orientation of a scalpel incision)”); 
[...a tool replica configured to be a physical representation of the medical tool...]; 
an anatomical model configured to be a physical representation of the patient anatomy (Figs.1 and 2, [0012], [0019], [0031] with 100 and 200 for providing a 3D physical model of a patient tissue and claim 1 “providing a three-dimensional physical model of a patient tissue; performing at least one surgical action upon the physical model”); and 
a medical procedure controller configured to ([0012] “through the use of a computer or other graphical workstation interface” and [0023] “a specific series of surgical actions could be morphed together automatically and/or manually (e.g., with the assistance of a surgical robot controller”): 
during a pre-operative phase, generate planning data that represents position planning of a medical tool relative to the patient anatomy based on guidance of the tool [...replica...]  relative to the anatomical model (Figs.1 and 2 steps 100-106 “producing a planned surgical itinerary including the at least one recorded action performed upon the physical model” or similarly steps 200-206), and 
during an intra-operative phase, control guidance of the medical tool relative to the patient anatomy according to the planning data (Fig.1 and [0026] “Once at least one surgical action has been commenced in block 108, adherence of the performed surgical actions to the planned surgical itinerary is monitored in block 110 of the example method of FIG. 1. This may be accomplished at least partially through the use of a system or method used in the recording of block 104. For example, when at least a portion of the surgical actions are performed manually and/or automatically (e.g., robotically), the position of at least a portion of a tool and/or a user may 
Kaouk does not specifically teach the use of a tool replica configured to be a physical representation of the medical tool as in claim 1.
However, Kim teaches within the same field of endeavor of performing surgical action via a robotic system as directed by a user (Title, abstract) the use of either a medical tool or a replica of the medical tool for guidance of the surgical robotic system (p.1 2nd ¶  “if the operating surgeon catches the dummy or the real thing surgical instrument in 3D long-term image and it does the same motion as the actual surgery action, wherein the real thing surgical instrument as medical tool and the dummy surgical instrument being the tool replica, and Fig. 2 and p.1 2nd ¶  “if the operating surgeon catches the dummy or the real thing surgical instrument in 3D long-term image and it does the same motion as the actual surgery action” as surgical operation as treatment of the patient anatomy) therefore teaching the use of a tool replica configured to be a physical representation of the medical tool as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Kaouk with a tool replica configured to be a physical representation of the medical tool, since one of ordinary skill in the art would recognize that the use of a medical tool replica would have been an alternative use to the proper medical tool for performing a surgical action as known in the art as taught by Kim. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kim and Kaouk teaches the performance of surgical actions coupled with robot system with the use of medical tools. The motivation would have been to ideally provide an nd ¶).
Regarding independent claim 12, claim 12 presents all the limitations of claim 1 with the additional limitation at least one of an imaging system, a tracking system, a robotic system, and an augmented reality system. As discussed above, Kaouk and Kim teaches an anatomical model medical system for executing an anatomical model medical procedure, the anatomical medical procedure with all the limitations of claim 1 with Kaouk teaching the additional use of a robotic system ([0019]-[0020] wherein a surgical robot may be used for performing the surgical actions first during a training session for planning/pre-operative session with a recorded session and followed by an intraoperative session with the robot utilizing the recorded planned protocol in an automatic or semi-automatic performance of the surgical actions with the use of medical tools as in [0021]) therefore reading on the system comprising at least one of an imaging system, a tracking system, a robotic system, and an augmented reality system as claimed in claim 12. Therefore Kaouk and Kim teach claim 12.
Regarding independent claim 20, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 20. The claim 20 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding the dependent claims 2-9, 13-17, 21-24, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Kaouk and Kim.
Regarding claim 2, Kaouk teaches the medical procedure controller is further structurally configured to control a-generation of a model of information for manufacturing or selecting the anatomical model derived from an imaging of the patient anatomy ([0011] “The resultant "final" images of the native patient tissue could then be transformed into a physical model--made of any suitable material(s)--using any suitable manufacturing process such as, but not limited to, rapid prototyping and/or additive manufacturing processes, lost wax casting, and molding” and [0014] 
Regarding claim 13, Kaouk teaches the imaging system is structurally configured to generate imaging data ID illustrative of an imaging of the patient anatomy; and wherein, responsive to a generation of the imaging data by the imaging system, the medical procedure controller is further structurally configured to control a-generation of information for manufacturing or selecting the anatomical model derived from the imaging of the patient anatomy ([0011] “The resultant "final" images of the native patient tissue could then be transformed into a physical model--made of any suitable material(s)--using any suitable manufacturing process such as, but not limited to, rapid prototyping and/or additive manufacturing processes, lost wax casting, and molding” and [0014] “For example, a patient-specific kidney could be substantially replicated in physical model form, to allow a user to rehearse one or more surgical approaches for that particular patient (e.g., to excise a particular tumor) or otherwise become familiar with the patient's specific anatomy for any reason. As another example, a kidney having a known type/class of pathology or structure could be chosen from a library to expose a trainee user to that particular kidney configuration without reference to the native tissue of a specific patient”).
Regarding claim 21, Kaouk teaches controlling, by the medical procedure controller a generation of information for manufacturing or selecting the anatomical model derived -9-Application No.: 16/336,603 Attorney Docket No: 2017P01521 WOUS Response to Office Action dated July 1, 2021 from an imaging of the patient anatomy ([0011] “The resultant "final" images of the native patient tissue could then be transformed into a physical model--made of any suitable material(s)--using any suitable manufacturing process such as, but not limited to, rapid prototyping and/or additive manufacturing processes, lost wax casting, and molding” and [0014] “For example, a patient-
Regarding claims 3 and 14, Kaouk teaches to control an incorporation of at least one of physiologically-relevant information and procedural-relevant information into the information for manufacturing or selecting the anatomical model ([0014] “For example, a patient-specific kidney could be substantially replicated in physical model form, to allow a user to rehearse one or more surgical approaches for that particular patient (e.g., to excise a particular tumor) or otherwise become familiar with the patient's specific anatomy for any reason. As another example, a kidney having a known type/class of pathology or structure could be chosen from a library to expose a trainee user to that particular kidney configuration without reference to the native tissue of a specific patient”).
Regarding claim 4 and 15, Kaouk teaches to control an incorporation of the position planning of at least one of the medical tool and the tool replica relative to the anatomical model into the information for manufacturing or selecting the anatomical model (Figs. 1 and 2 and [0020] controlling the positions of the robotic system during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”).
Regarding claim 5, Kaouk teaches controlling a position planning of the medical tool relative to the patient anatomy includes: the medical procedure controller being further structurally configured to control a procedural positioning of the medical tool relative to the patient anatomy 
Regarding claim 6, Kaouk teaches controlling a tool guidance of the medical tool relative to the patient anatomy includes:-3-Application No.: 16/336,603 the medical procedure controller being further structurally configured to control a procedural positioning of the medical tool relative to the patient anatomy derived from a procedural positioning of the tool replica relative to the anatomical model (Figs. 1 and 2 and [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”).
Regarding claim 7, Kaouk teaches, with Kim teaching the alternative use of the medical tool replica as discussed above for claim 1, controlling a tool guidance of the medical tool relative to the patient anatomy includes: the medical procedure controller being further structurally configured to control a procedural positioning of the tool replica relative to the anatomical model derived from a procedural positioning of the medical tool relative to the patient anatomy (Figs. 1 and 2 and [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”). Attorney Docket No: 2017P01521 WOUS

Regarding claim 9 and 17, Kaouk and Kim both teach the robotic system as used for the surgical procedures with Kim teaching also the robotic system is structurally configured to generate pose data informative of a real-time pose of a tool robot relative to at least one of the patient anatomy and the anatomical model; and wherein, responsive to a generation of the pose data by the robotic system, the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model (p.4 3rd -10th ¶ with the “robot” as in Figs. 1 and 2, is controlling the execution of the surgical action by the robot with recognition and adjusting tool (Recognition and Tracking devices) comprising the part of the main control unit (Console) and the actual surgery is" the motion of asuch series of surgical action is recognized 
Regarding claims 22 and 23, while Kaouk teaches at least one of controlling, by the medical procedure controller a generation of pose commands for at least one a procedural positioning of the medical tool relative to the patient anatomy derived from a planned path of the at least one of the medical tool and the tool replica delineated within an imaging of the anatomical model (Figs. 1 and 2 with recording the planned surgical itinerary with monitoring adherence of the performed surgical actions to the planned surgical itinerary as performed by the robotic system as in [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue” with [0012] the consideration of using a “virtual anatomical model of the patient tissue” therefore using alternatively patient-specific imaging of the patient tissue) with similarly, Kim teaches the position and orientation of the medical tool or tool replica relative to the anatomical model (Figs. 1 and 2), as discussed for the independent claims above. Kaouk teaches also  controlling, by the medical procedure controller a generation 
Regarding claim 24, similarly to claim 8, Kaouk teaches a tracking system which is included within the robotic system as discussed above and Kim similarly teaches a tracking system in communication with the medical procedure controller, wherein the tracking system is structurally configured to generate tracking data informative of a positioning of the at least one of the medical tool and the tool replica relative to the anatomical model; and wherein, responsive to a generation of the tracking data by the tracking system (p.4 6th-7th and 9th  ¶ “if the surgical action is executed in 3D long-term image as the operating surgeon catches the dummy or the actual surgery tool with recognition and adjusting tool (Recognition and Tracking devices) comprising the part of the main control unit (Console) and the actual surgery is" the motion of asuch series of surgical action is recognized clearly and the motion of the acknowledged surgical action is transmitted with the sub-controller (Robot) with the real-time or the delay time and the surgical robot recognizes clearly the motion and the same surgical action the actually is executed in the long-term” with “if 3D long-term image is inputted to 3D hologram display " the direct specific surgical action is executed” as applied to a direct specific surgical action as planned action with the tracking device tracking the real medical tool or dummy as in Fig. 2 relative to the anatomical model, therefore providing guidance of the medial tool or replica with positioning), and as discussed above, Kaouk teaches the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool relative to the patient anatomy derived rd -10th ¶ with the “robot” as in Figs. 1 and 2, is controlling the execution of the surgical action by the robot with recognition and adjusting tool (Recognition and Tracking devices).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaouk (USPN 20150093734 A1; Pub.Date 04/02/2015; Fil.Date 09/25/2014) in view of Kim (2015 For.Pat. KR 10-2015-0007517 A; Pub.Date 2015-01-21; Fil.Date 2013-07-11) as applied to claims 1-9, 12-17, 20-24 and further in view of Tuchschmid et al. (USPN 20150325151 A1; Pub.Date 11/12/2015; Fil.Date 07/16/2015).
Kaouk and Kim teach a system and method as set forth above.
Kim additionally teaches an [...augmented...] reality system in communication with the medical procedure controller wherein the [...augmented...] reality system is structurally configured to control a user interaction with at least one hologram; and52017P01521WOUS wherein, responsive to the user interaction with the at least one hologram (Figs. 1 and 2 with combination of real imaging of the anatomical model and the holography image with a holographic imaging system as reality system in communication with the controller providing data  of the anatomical model and of the medical tool/tool replica) , and as discussed above, Kaouk teaches the use of virtual anatomical model and the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica
Kaouk and Kim do not specifically teach the reality system being an augmented reality system as in claims 10 and 18.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to adapt the system-method of Kaouk and Kim with the reality system being an augmented reality system, since one of ordinary skill in the art would recognize that utilizing an augmented reality system was known in the art, as taught by Tuchschmid. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Kim and Tuchschmid both teach the use of medical procedures simulations. The motivation would have been to ideally provide better medical training with direct feedback to clinicians/surgeons, as suggested by Tuchschmid ([0002], [0004], and claims 1, 11 and 12).

Claims 11, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaouk (USPN 20150093734 A1; Pub.Date 04/02/2015; Fil.Date 09/25/2014) in view of Kim (2015 For.Pat. KR 10-2015-0007517 A; Pub.Date 2015-01-21; Fil.Date 2013-07-11) as applied to claims 1-9, 12-17, 20-24 and further in view of Kostrzewski et al. (USPN 20150100066 A1; Pub.Date 04/09/2015; Fil.Date 04/30/2014).
Kaouk and Kim teach a system and method as set forth above. Kim teaches the system as configured to recognize a “series of motion” and indicating the operation of the surgical robot (abstract) the recognizing a kinetic of the medical tool. 
Kaouk and Kim do not specifically teach the medical procedure controller controls at least one of the position planning and the tool guidance of the at least one of the medical tool and a 
However, teaches within the same field of endeavor of guidance of surgical tools (Title and abstract) being performed in order to accurately execute pre-operative planning ([0003] and [0008] and [0010] wherein “The desired position of the implant may also be determined and proposed by the system.  In the operating room the surgeon may be guided by the robotic system (e.g., robotic guidance of the surgical tools) with the robotic system with the tool as surgical drill with haptic/force sensors in order to provide haptic feedback to the user/surgeon to direct the user/surgeon if the drill tip of the medical tool has reach a “no-go zone” and to avoid misalignment of the tool ([0135]) therefore limiting the displacement of the medical tool by considering kinematic constraints on the tool positioning and displacement planning therefore reading on the medical procedure controller controls at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model based on at least one kinematic constraint of the medical tool.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to adapt the system-method of Kaouk and Kim with the medical procedure controller controls at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model based on at least one kinematic constraint of the medical tool, since one of ordinary skill in the art would recognize that utilizing force/haptic sensors on medical tool for providing feedback with kinematic constraints was known in the art, as taught by Kostrzewski. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Kim and Kostrzewski teach surgical robotics for training and practicing. The motivation would have been to ideally provide safety control and limits for positioning and displacing the medical tool outside no-go zones for patient safety, as suggested by Kostrzewski ([0135], [0127]).

25 is rejected under 35 U.S.C. 103 as being unpatentable over Kaouk (USPN 20150093734 A1; Pub.Date 04/02/2015; Fil.Date 09/25/2014) in view of Kim (2015 For.Pat. KR 10-2015-0007517 A; Pub.Date 2015-01-21; Fil.Date 2013-07-11) as applied to claims 1-9, 12-17, 20-24 and further in view of Verard et al. (USPN 20140282008 A1; Pub.Date 09/18/2014; Fil.Date 10/15/2012).
Kaouk and Kim teach a system and method as set forth above.
While Kim teaches as discussed above the use of an imaging system with 3D hologram (Figs. 1 and 2 and p.3 3rd ¶ hologram) and as discussed from the independent claims, Kaouk teaching the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool  relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool
However, Verard teaches within the same field of endeavor virtual medical practice (Title, abstract and [0057]) the use of holographic user interface (Title and abstract) allowing the user to interact with the 3D holographic image ([0047]) and monitoring the space and objects within the holographic image using a localization system for position and orientation (abstract) with the configuration for the user to interact with the hologram with drawing path, planning trajectory, creating no-go zones ([0047]) therefore reading on user interacting with a hologram, wherein, responsive to a user interaction with the at least one hologram, the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool  relative 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to adapt the system-method of Kaouk and Kim with user interacting with a hologram, wherein, responsive to a user interaction with the at least one hologram, the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool  relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793